United States Court of Appeals
                                                                For the First Circuit
                                                                  _____________________
No. 16-2039

                                                                  GEORGE H. BENNETT,

                                                                    Petitioner, Appellee,

                                                                              v.

                                                               UNITED STATES OF AMERICA,

                                                                   Respondent, Appellant.
                                                                   __________________

                                                                            Before

                                                                    Barron, Circuit Judge,
                                                                  Souter, Associate Justice,
                                                                  and Selya, Circuit Judge.

                                                                   __________________

                                                                   ORDER OF COURT
                                                                 Entered: September 5, 2017

       The opinion issued on July 5, 2017, is withdrawn and the judgment of the same date is
vacated as moot. See the new opinion issued this day.

                                                                                     By the Court:
                                                                                     /s/ Margaret Carter, Clerk

cc:
Hon. George Z. Singal
Christa Berry, Clerk, United States District Court for the District of Maine
James S. Nixon
F. Mark Terison
Renee M. Bunker
Jonathan R. Chapman
Thomas Edward Delahanty II
James Michael Moore
                                                            
              
          Hon. David H. Souter, Associate Justice (Ret.) of the Supreme Court of the United
States, sitting by designation.